Cite as 2015 Ark. App. 123

                 ARKANSAS COURT OF APPEALS
                                        DIVISION III
                                        No. CV-14-887


                                                 Opinion Delivered   February 25, 2015
ROBIN CLONINGER
                                APPELLANT        APPEAL FROM THE CONWAY
                                                 COUNTY CIRCUIT COURT
V.                                               [NO. JV-13-11]

ARKANSAS DEPARTMENT OF                           HONORABLE TERRY SULLIVAN,
HUMAN SERVICES and MINOR                         JUDGE
CHILDREN
                     APPELLEES
                                                 AFFIRMED; MOTION GRANTED



                             M. MICHAEL KINARD, Judge

       This is an appeal from an order terminating the parental rights of appellant Robin

Cloninger to her minor children, M.C. and K.C. Appellant’s counsel has filed a motion to

be relieved as counsel and a no-merit brief pursuant to Linker-Flores v. Arkansas Department

of Human Services, 359 Ark. 131, 194 S.W.3d 739 (2004), and Arkansas Supreme Court Rule

6-9(i), asserting that there are no issues of arguable merit to support the appeal. Counsel’s

brief details all adverse rulings made at the termination hearing and explains why there is no

meritorious ground for reversal. Pursuant to Arkansas Supreme Court Rule 6-9(i)(3),

appellant filed pro se points for reversal.

       The record shows that the children were taken into custody in March 2013 following

a thirteen-month long protective-services case. Despite numerous services provided during

the protective-services case, there were multiple investigations for inadequate supervision,
                                Cite as 2015 Ark. App. 123

medical neglect, educational neglect, and environmental neglect. When the children were

taken into custody, the family’s home had no gas or water, was filthy, and was infested with

lice and roaches. The children had head lice, were dirty and not properly clothed, and were

in need of medical care. Appellant failed to comply with the case plan or make any progress

toward alleviating the causes of the children’s removal. She had been arrested numerous

times since the children were taken into custody, and at the time of the June 2014

termination hearing, had been incarcerated since September 2013. After a hearing, the court

found that termination was in the children’s best interest and that multiple grounds for

termination had been proved.

       Appellant argues in her pro se points that she had bettered herself while incarcerated

and had made progress since her release. However, post-termination progress is not a ground

for reversal of an order terminating parental rights. Weaver v. Arkansas Department of Human

Services, 2012 Ark. App. 437.

       Based on our examination of the record and the briefs presented to us, we find that

counsel has complied with the requirements established by the Arkansas Supreme Court for

no-merit termination cases, and we hold that the appeal is wholly without merit.

Consequently, we grant counsel’s motion to withdraw and affirm the order terminating

appellant’s parental rights.

      Affirmed; motion to withdraw granted.
      GLADWIN, C.J., and BROWN, J., agree.
      Suzanne Ritter Lumpkin, Arkansas Public Defender Commission, for appellant.
      Tabitha Baertels McNulty, DHS Office of Policy and Legal Services; and Chrestman
Group, PLLC, by: Keith L. Chrestman, for appellees.


                                             2